

Fifth Amendment To
Amended and Restated Credit Agreement


This Fifth Amendment to Amended and Restated Credit Agreement (this “Fifth
Amendment”) dated as of the 31st day of December, 2009, is by and between
Bioanalytical Systems, Inc. (“Borrower”) and PNC Bank, National Association, as
successor by merger to National City Bank (“Bank”);


Witnesseth:


Whereas, as of January 4, 2005, the parties hereto entered into a certain Credit
Agreement, as amended (as amended, the “Agreement”);
 
Whereas, the parties desire to further amend the Agreement, subject to the terms
contained therein;
 
Now, Therefore, in consideration of the premises, and the mutual promises herein
contained, the parties agree that the Agreement shall be, and it hereby is,
amended as provided herein and the parties further agree as follows:


Part I.  Amendatory Provisions


Article 1.  Definition



Section 1.1 of the Agreement is hereby amended by substituting the following
definition in lieu of the like existing definition:
 
“Line of Credit Maturity Date” means January 15, 2010.


Article 2.  Credit


2.2          Interest; Unused Fees and Rate Selection.


2.2.1.  Line of Credit - Interest.  Section 2.2.1 of the Agreement is hereby
amended by substituting the following new Section 2.2.1 in lieu of the existing
Section 2.2.1:
 
2.2.1 Line of Credit - Interest.  Prior to maturity or Default, the outstanding
principal balance of Advances under the Line of Credit shall bear interest at a
per annum rate equal to the LIBOR plus Nine Percent (9%).  In the event that the
LIBOR shall become unavailable, the outstanding principal balance of Advances
under the Line of Credit shall bear interest at a per annum rate equal to the
Prime Rate plus Six Percent (6%).

   
Fifth Amendment to Amended and Restated Credit Agreement
Page  1

 
 
 

--------------------------------------------------------------------------------

 
 
Part II.  Continuing Effect


Except as expressly modified herein:
 
(a)           All terms, conditions, representations, warranties and covenants
contained in the Agreement shall remain the same and shall continue in full
force and effect, interpreted, wherever possible, in a manner consistent with
this Fifth Amendment; provided, however, in the event of any irreconcilable
inconsistency, this Fifth Amendment shall control;
 
(b)           The representations and warranties contained in the Agreement
shall survive this Fifth Amendment in their original form as continuing
representations and warranties of Borrower; and
 
(c)           Capitalized terms used in writing by Bank, and not specifically
herein defined, shall have the meanings ascribed to them in the Agreement.

 
In consideration hereof, Borrower represents, warrants, covenants and agrees
that:
 
(aa)         Each representation and warranty set forth in the Agreement, as
hereby amended, remains true and correct as of the date hereof in all material
respects, except to the extent that such representation and warranty is
expressly intended to apply solely to an earlier date and except changes
reflecting transactions permitted by the Agreement;
 
(bb)         There currently exist no offsets, counterclaims or defenses to the
performance of the Obligations (such offsets, counterclaims or defenses, if any,
being hereby expressly waived);
 
(cc)         Except as expressly waived in writing by Bank, there has not
occurred any Default or Unmatured Default; and
 
(dd)         After giving effect to this Fifth Amendment and any transactions
contemplated hereby, no Default or Unmatured Default is or will be occasioned
hereby or thereby.
 
Part III.  Conditions Precedent


Notwithstanding anything contained in this Fifth Amendment to the contrary, Bank
shall have no obligation under this Fifth Amendment until each of the following
conditions precedent have been fulfilled to the satisfaction of Bank:
 
(a)           Bank shall have received this Fifth Amendment, duly executed in
the form prescribed by Bank;
 
(b)           Bank shall have received a Reaffirmation of Guaranty, in the form
prescribed by Bank, duly executed by each Guarantor;

   
Fifth Amendment to Amended and Restated Credit Agreement
Page 2

 
 
 

--------------------------------------------------------------------------------

 

(c)           Bank shall have received a duly executed certificate of the
Secretary of Borrower (i) certifying as to attached copies of Resolutions of the
Board of Directors of Borrower authorizing the execution, delivery and
performance of this Fifth Amendment, and (ii) certifying as complete and correct
as to attached copies of the Articles of Incorporation and By-laws of Borrower
or certifying that such Articles of Incorporation or By-laws have not been
amended (except as shown) since the previous delivery thereof to Bank;
 
(d)           Borrower shall have paid Bank a $5,000 non-refundable fee, which
is due and payable upon execution of this Fifth Amendment; and
 
(e)           All legal matters incident to this Fifth Amendment shall be
reasonably satisfactory to Bank and its counsel.


PART IV.  EXPENSES


Borrower shall reimburse Bank for all reasonable legal fees and other expenses
incurred by Bank in connection with this Fifth Amendment and the transactions
contemplated hereby.  Bank is hereby authorized to debit Borrower’s operating
account maintained at Bank for such legal fees and expenses.

 
PART V.  ADDITIONAL EXTENSION FEE


An additional extension fee owed to Bank in the amount of Thirty Thousand
Dollars ($30,000) shall be fully earned and due upon execution of this Fifth
Amendment; provided, however, in the event all of the Obligations under the
Agreement have been paid in full and all remaining commitments of Bank under the
Agreement have been terminated on or before January 15, 2010, Bank agrees to
waive the payment of such additional extension fee.  Otherwise, such additional
extension fee shall be payable on January 15, 2010.

 
PART VI.  COUNTERPARTS


This Fifth Amendment may be executed in counterparts, all of which taken
together shall constitute one agreement.
 
[This Space Intentionally Left Blank]

   
Fifth Amendment to Amended and Restated Credit Agreement
Page 3

 
 
 

--------------------------------------------------------------------------------

 
 
In Witness Whereof, Borrower and Bank have caused this Fifth Amendment to be
executed by their respective officers duly authorized as of the date first above
written.
 
“Borrower”
Bioanalytical Systems, Inc.
   
By:  
 
Its:
 
   
“Bank”
PNC Bank, National Association
   
By:
 
Its:
 

   
Fifth Amendment to Amended and Restated Credit Agreement
Page 4

 
 
 

--------------------------------------------------------------------------------

 